department of the treasury internal_revenue_service washington d c dec cc ebeo uilc number release date memorandum for district_counsel from subject legend assistant chief_counsel employee_benefits and exempt_organizations cc ebeo docket no date date date date city state paragraph x paragraph y we are forwarding the attached tax_court case legal file to you for assignment to an attorney in your office because the designated place for trial is city state the petition was served on the irs chief counsel’s office on date we apologize for the delay in sending this to you we have been working to understand the new chief_counsel_advice redaction procedures on date the service sent the taxpayer a notice_of_determination concerning worker classification under sec_7436 advising the taxpayer that the service had determined during the course of an employment_tax audit that one or more individuals performing services for the taxpayer are to be legally classified as employees for purposes of the federal employment_taxes under subtitle c of the internal_revenue_code and that the taxpayer is not entitled to employment_tax relief pursuant to sec_530 of the revenue act of with respect to such individuals taxpayer filed a petition for review of that determination with the tax_court on date the petition bears a postmeter date of date because the postmeter date is before the 91st day after the notice_of_determination was sent the petition is considered timely filed sec_302 a accordingly the tax_court has jurisdiction over this case the jurisdiction of the tax_court extends only to determining whether the workers at issue should be legally classified as employees and whether the taxpayer is entitled to employment_tax relief under sec_530 i r c section in paragraph x and in paragraph y of the petition taxpayer challenges the applicability of penalties since the tax court’s jurisdiction is limited to reviewing the two determinations described above the tax_court lacks jurisdiction to determine whether any additions to tax or penalties are applicable accordingly you should file a motion to strike and to dismiss in part for lack of jurisdiction that portion of the petition that addresses the penalties please refer to rules through of the tax court’s rules_of_practice and procedure for guidance in filing responsive pleadings finally because the tax_court has yet to issue any reported decisions on proceedings under sec_7436 you should coordinate all documents including the decision document even if this case settles filed with the tax_court with the national_office employee_benefits and exempt_organizations division branch two the name of the branch two attorney assigned to the case appears in national_office attorney field of case screen of the tl-cats computer system and she can be reached pincite-6040 when the case is assigned your attorney may contact her to send you a sample motion and answer to assist you in litigating this case case development hazards and other considerations mary oppenheimer by jerry e holmes chief branch cc ebeo attachments legal file
